Citation Nr: 1018158	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-31 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1977 to June 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.

The issue of entitlement to service connection for tinnitus 
has been raised by the record, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over the issue and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran contends that his currently diagnosed bilateral 
hearing loss was caused by noise exposure during service.  
Specifically, he asserts that his hearing loss began when he 
was working on M60A1 tanks as an Armor Crewman, which is the 
listed occupational specialty on his DD-214.  

Service treatment records indicate that the Veteran had 
normal hearing upon entrance into service in December 1976.  
Subsequently, a hearing conservation periodic audiometric 
evaluation in November 1979 and the Veteran's separation exam 
show a decrease in right ear hearing.  However, while this 
decrease is evidence of some hearing loss, the decrease does 
not constitute hearing loss under 38 C.F.R. § 3.85 (2009).  

The Veteran was first provided with a VA examination in 
December 2008.  Audiological testing revealed that the 
Veteran had hearing loss in accordance with VA standards.  
38 C.F.R. § 3.385.  The examiner provided the opinion that 
the Veteran's hearing loss was not caused by or a result of 
in-service acoustic trauma, because the separation 
examination showed hearing within normal limits and the 
medical literature states than noise-induced hearing loss 
occurs at the time of the exposure.  However, as noted in the 
Board's August 2009 remand order, the examiner failed to 
acknowledge the Veteran's account of continued symptomatology 
since service, or the hearing conservation program 
audiometric evaluation dated November 1979, showing decreased 
right ear hearing at 4000 Hertz. 

Therefore, pursuant to the Board's remand order, the Veteran 
was provided with another examination in October 2009.  The 
examiner provided the opinion that the Veteran's current 
hearing loss was not caused by or a result of in-service 
acoustic trauma, because the evidence showed hearing within 
normal limits by VA standards in both ears throughout 
military service.  The examiner noted that while the Veteran 
had mild loss of hearing at 4000 Hertz at separation, his 
hearing was still considered to be within normal limits by VA 
regulations.  The examiner also indicated that this mild 
hearing loss at 4000 Hertz in the right ear at the time of 
separation was most likely the result of in-service acoustic 
trauma.  The opinion does not discuss the audiometric 
evaluation for the hearing conservation program showing 
hearing loss at 4000 Hertz, dated November 15, 1979, nor does 
it address the Veteran's report of continued symptomatology 
since service. 

As the examiner did not consider and discuss all the evidence 
of record pertaining to in-service hearing loss, the 
development requested in the Board's August 2009 remand order 
has not been completed, and further action is necessary.   
Stegall v. West, 11 Vet. App. 268 (1998)  Furthermore, the 
examination report does not offer sufficient explanatory 
rationale for the opinion that the Veteran's in-service right 
ear hearing loss was caused by in-service acoustic trauma, 
but, conversely, the Veteran's currently diagnosed hearing 
loss was not caused by in-service acoustic trauma.  
Therefore, the examination report is not adequate for rating 
purposes, and this matter must be remanded.  See 38 C.F.R. § 
4.2 (stating that if the findings on an examination report do 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes).  

The Veteran has consistently reported, as he is competent to 
do, that his bilateral hearing loss began during active 
military service.  Washington v. Nicholson, 19 Vet. App. 362 
(2005); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) 
(holding that lay testimony is competent to establish the 
presence of observable symptomatology); see also 38 C.F.R. § 
3.159(a)(2).  Based on the medical evidence showing normal 
hearing upon service entrance in December 1976, November 1979 
and March 1981 audiometric results showing decreased hearing 
acuity, and the Veteran's reports of continued hearing loss 
since service, the Board finds that VA is required to provide 
the Veteran with a new medical examination before a new 
examiner in order to obtain an appropriate medical opinion as 
to whether he incurred his bilateral hearing loss during or 
as a result of military service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

As the case is being remanded for the foregoing reason, any 
recent VA treatment records pertaining to hearing loss should 
be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a 
complete copy of the Veteran's treatment 
records from the Pensacola, Florida, VA 
Medical Center, dated since July 2009.   

2.  Schedule the Veteran for a new VA 
audiological examination before a new 
examiner.  The examiner should be 
provided with and review the Veteran's 
claims folder in conjunction with the 
examination.  

Appropriate testing, including a 
controlled speech discrimination test 
(Maryland CNC) and a puretone 
audiometry test, should be conducted.  
The VA examiner should specifically 
report the auditory thresholds in the 
frequencies 500, 1000, 2000, 3000, and 
4000 Hertz for both ears.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent or more likelihood) 
that any diagnosed hearing loss had its 
onset during active service or is 
related to any in-service disease or 
injury, including exposure to noise 
while working on and around M60A1 tanks.  

In doing so, the examiner must 
acknowledge the lay testimony of record 
regarding a continuity of symptomatology 
since service and the evidence of record 
pertaining to in-service hearing loss in 
the right ear, particularly the November 
1979 audiometric evaluation and March 
1981 separation examination showing 
right ear hearing loss.  

If the examiner determines that in-
service treatment records show any 
hearing loss, and that hearing loss is 
attributable to service, the examiner 
must provide an opinion as to whether 
any amount of hearing loss experienced 
in service is at least as likely as not 
(50 percent or more likelihood) related 
to the Veteran's currently diagnosed 
hearing loss. 

The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the conclusions.

3.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been 
accomplished, and should return the 
case to the examiner if all questions 
posed are not answered.  

4.  Thereafter, readjudicate the 
Veteran's claim on appeal.  If the 
claim remains denied, provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



